Order entered June 18, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00446-CV

                             IDEAL ROOFING, INC., Appellant

                                               V.

                         MIKE ARMBRUSTER, ET AL., Appellees

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-11-03420-E

                                           ORDER
       We GRANT appellees’ June 12, 2013 motion for an extension of time to file a brief.

Appellees shall file their brief on or before July 1, 2013. We caution appellees that no further

extension of time will be granted in this accelerated appeal absent extraordinary circumstances.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE